Exhibit 10.1

 

Execution Version

 

FOURTH AMENDMENT

 

TO

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

AMONG

 

LEGACY RESERVES LP,

as Borrower,

 

THE GUARANTORS,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

and

 

THE LENDERS SIGNATORY HERETO

 

 

DATED AS OF DECEMBER 20, 2012

 

 

Sole Lead Arranger and Sole Book Runner

Wells Fargo Securities, LLC

 

Syndication Agent

Compass Bank

 

Co-Documentation Agents

UBS Securities LLC

and

U.S. Bank National Association

 

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Fourth Amendment”) dated as of December 20, 2012, among LEGACY RESERVES LP, a
limited partnership duly formed under the laws of the State of Delaware (the
“Borrower”); each of the undersigned guarantors (the “Guarantors”, and together
with the Borrower, the “Obligors”); WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”); and the Lenders signatory hereto.

 

Recitals

 

A.            The Borrower, the Administrative Agent and the Lenders are parties
to that certain Second Amended and Restated Credit Agreement dated as of
March 10, 2011 (as amended by the First Amendment to Second Amended and Restated
Credit Agreement dated as of September 30, 2011, the Second Amendment to Second
Amended and Restated Credit Agreement dated as of March 30, 2012 and the Third
Amendment to Second Amended and Restated Credit Agreement dated as of
September 28, 2012, the “Credit Agreement”), pursuant to which the Lenders have
made certain credit available to and on behalf of the Borrower.

 

B.            The Guarantors are parties to that certain Second Amended and
Restated Guaranty Agreement dated as of March 10, 2011 made by each of the
Guarantors (as defined therein) in favor of the Administrative Agent (the
“Guaranty”).

 

C.            The Borrower, the Guarantors, the Administrative Agent and the
Lenders have agreed to amend certain provisions of the Credit Agreement as more
fully set forth herein.

 

D.            NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.              Defined Terms.  Each capitalized term which is defined
in the Credit Agreement, but which is not defined in this Fourth Amendment,
shall have the meaning ascribed such term in the Credit Agreement.  Unless
otherwise indicated, all section references in this Fourth Amendment refer to
sections of the Credit Agreement.  In addition, as used in this Fourth
Amendment, the following terms shall have the meanings given such terms below as
follows:

 

“Acquisition” means the acquisition of the Acquisition Properties pursuant to
the terms and conditions of the Acquisition Documents.

 

“Acquisition Documents” means (a) the Purchase and Sale Agreement by and among
COG Operating LLC and Concho Oil & Gas LLC (together, Seller) and Legacy
Reserves Operating LP (Buyer) dated as of November 5, 2012, and (b) all bills of
sale, assignments, agreements, instruments and documents executed and delivered
in connection therewith, as amended.

 

“Acquisition Properties” means the Oil and Gas Properties and other Properties
acquired by Legacy Reserves Operating LP pursuant to the Acquisition Documents.

 

1

--------------------------------------------------------------------------------


 

Section 2.              Amendments to Credit Agreement.

 

2.1          Amendment to Cover.  The cover of the Credit Agreement is hereby
amended by deleting “UBS AG, Stamford Branch” and replacing it with “UBS
Securities LLC”.

 

2.2          Amendment to Preamble.  The preamble of the Credit Agreement is
hereby amended by deleting “UBS AG, Stamford Branch” and replacing it with “UBS
Securities LLC”.

 

2.3          Amendments to Section 1.02.

 

(a)           The definition of “Agreement” is hereby amended in its entirety to
read as follows:

 

“Agreement” means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment, the Second Amendment, the Third Amendment and the Fourth
Amendment, as the same may from time to time be amended, modified, supplemented
or restated.

 

(b)           The definition of “Change in Law” is hereby amended in its
entirety to read as follows:

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 5.01(b)), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, or in implementation
thereof and (ii) all requests, rules, guidelines or directives concerning
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Regulations and Supervisory Practices (or any
successor similar authority) or the United States financial regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law”, regardless of the date enacted, adopted, promulgated, issued or
implemented.

 

(c)           The following definition is hereby added where alphabetically
appropriate to read as follows:

 

“Fourth Amendment” means that certain Fourth Amendment to Second Amended and
Restated Credit Agreement, dated as of December 20, 2012, among the Borrower,
the Guarantors, the Administrative Agent and the Lenders party thereto.

 

Section 3.              Borrowing Base Redeterminations.  For the period from
and including the Fourth Amendment Effective Date to but excluding the next
Redetermination Date, the amount of the Borrowing Base shall be equal to
$800,000,000.  Notwithstanding the foregoing, the

 

2

--------------------------------------------------------------------------------


 

Borrowing Base may be subject to further adjustments from time to time pursuant
to Section 2.07(e), Section 2.07(f), Section 8.13(c) or Section 9.12(d) of the
Credit Agreement.  For the avoidance of doubt, the redetermination specified in
this Section 3 shall not constitute an Interim Redetermination initiated by the
Borrower or the Administrative Agent, at the direction of the Required Lenders.

 

Section 4.              Assignments, New Lenders and Reallocation of Commitments
and Loans.  Each Lender party to the Credit Agreement immediately prior to the
Fourth Amendment Effective Date (used herein as defined below) has, in
consultation with the Borrower, agreed to reallocate its respective Maximum
Credit Amount and Commitment and to, among other things, allow Barclays Bank
PLC, Branch Banking and Trust Company, IberiaBank, JPMorgan Chase Bank, NA.,
Sovereign Bank, N.A. and Texas Capital Bank, N.A. to become parties to the
Credit Agreement as Lenders, (collectively, the “New Lenders” and each a “New
Lender”) by acquiring an interest in the total Maximum Credit Amounts and
Commitments.  The Administrative Agent and the Borrower hereby consent to such
reallocation and each New Lender’s acquisition of an interest in the Maximum
Credit Amounts and Commitments.  On the Fourth Amendment Effective Date and
after giving effect to such reallocations, the Maximum Credit Amounts and
Commitment of each Lender (including the New Lenders) shall be as set forth on
Annex I to this Fourth Amendment, which Annex I supersedes and replaces Annex I
to the Credit Agreement, and each New Lender shall become a party to the Credit
Agreement, as amended by this Fourth Amendment, as a “Lender” and have all of
the rights and obligations of a Lender under the Credit Agreement, as amended by
this Fourth Amendment, and the other Loan Documents.  With respect to such
reallocation, each New Lender shall be deemed to have acquired the Maximum
Credit Amount and Commitment allocated to it from one or more existing Lenders
pursuant to the terms of the Assignment and Assumption Agreement attached as
Exhibit D to the Credit Agreement as if the New Lenders and such existing
Lenders executed an Assignment and Assumption with respect to such allocation. 
Notwithstanding Section 12.04(b)(ii)(C), the Lenders deemed to be parties to
such Assignment Agreements shall not be required to pay a processing and
recordation fee of $3,500 to the Administrative Agent. On the Fourth Amendment
Effective Date, the Administrative Agent shall take the actions specified in
Section 12.04(b)(v), including recording the assignments described herein in the
Register, and such assignments shall be effective for purposes of the Credit
Agreement.

 

Section 5.             Conditions Precedent.  This Fourth Amendment shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02 of the Credit Agreement)
(the “Fourth Amendment Effective Date”):

 

5.1          The Administrative Agent shall have received from all the Lenders,
the Borrower and the Guarantors, counterparts (in such number as may be
requested by the Administrative Agent) of this Fourth Amendment signed on behalf
of such Person.

 

5.2          The Administrative Agent and the Lenders shall have received all
fees and other amounts due and payable on or prior to the Fourth Amendment
Effective Date.

 

5.3          The Administrative Agent shall have received new duly executed
Notes payable to the order of Barclays Bank PLC, Branch Banking and Trust
Company, IberiaBank, JPMorgan Chase Bank, NA., Royal Bank of Canada, Sovereign
Bank, N.A. and Texas Capital Bank, N.A., to the extent requested by each such
Lender, in a principal amount equal to the applicable new Maximum Credit Amount
of such Lender, dated as of the Fourth Amendment Effective Date.

 

3

--------------------------------------------------------------------------------


 

5.4          No Default shall have occurred and be continuing as of the Fourth
Amendment Effective Date.

 

5.5          The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that Legacy Reserves Operating LP
is concurrently consummating the Acquisition in accordance with the terms of the
Acquisition Documents (with all of the material conditions precedent thereto
having been satisfied in all material respects by the parties thereto) and
acquiring substantially all of the Properties contemplated by the Acquisition
Documents.

 

5.6          The Administrative Agent shall have received, together with title
information previously delivered to the Administrative Agent, satisfactory title
information on at least 80% of the total value of the Oil and Gas Properties of
the Borrower and the Subsidiaries after giving effect to the Acquisition.

 

5.7          The Administrative Agent shall have received duly executed and
notarized deeds of trust and/or mortgages or supplements to existing deeds of
trust and/or mortgages in form satisfactory to the Administrative Agent, to the
extent necessary so that the Mortgaged Properties represent at least 80% of the
total value of the Oil and Gas Properties of the Borrower and the Subsidiaries
after giving effect to the Acquisition.

 

5.8          The Administrative Agent shall have received such other documents
as the Administrative Agent or its special counsel may reasonably require.

 

The Administrative Agent is hereby authorized and directed to declare this
Fourth Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 5 or the waiver of such conditions as
permitted in Section 12.02 of the Credit Agreement.  Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.

 

Section 6.  Miscellaneous.

 

6.1          Confirmation.  The provisions of the Credit Agreement, as amended
by this Fourth Amendment, shall remain in full force and effect following the
effectiveness of this Fourth Amendment.

 

6.2          Ratification and Affirmation; Representations and Warranties.  Each
Obligor hereby (a) acknowledges the terms of this Fourth Amendment; (b) ratifies
and affirms its obligations under, and acknowledges its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect as expressly
amended hereby; (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Fourth Amendment:  (i) all of
the representations and warranties contained in each Loan Document to which it
is a party are true and correct, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, (ii) no Default or Event of Default has occurred and is
continuing and (iii) no event or events have occurred which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect;
and (d) agrees that from and after the Fourth Amendment Effective Date each
reference to the Credit Agreement and in the other Loan

 

4

--------------------------------------------------------------------------------


 

Documents shall be deemed to be a reference to the Credit Agreement, as amended
by this Fourth Amendment.

 

6.3          Counterparts.  This Fourth Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Fourth Amendment by telecopy, facsimile, email or
other electronic means shall be effective as delivery of a manually executed
counterpart hereof.

 

6.4          No Oral Agreement.  This Fourth Amendment, the Credit Agreement and
the other Loan Documents executed in connection herewith and therewith represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous, or unwritten oral agreements of the parties.  There
are no subsequent oral agreements between the parties.

 

6.5          GOVERNING LAW.  THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

 

6.6          Payment of Expenses.  In accordance with Section 12.03 of the
Credit Agreement, the Borrower agrees to pay or reimburse the Administrative
Agent for all of its reasonable out-of-pocket costs and reasonable expenses
incurred in connection with this Fourth Amendment, any other documents prepared
in connection herewith and the transactions contemplated hereby, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

 

6.7          Severability.  Any provision of this Fourth Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

6.8          Successors and Assigns.  This Fourth Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

[SIGNATURES BEGIN NEXT PAGE]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed as of the date first written above.

 

 

BORROWER:

LEGACY RESERVES LP

 

 

 

 

 

By:

Legacy Reserves GP, LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ James Daniel Westcott

 

 

James Daniel Westcott

 

 

EVP and Chief Financial Officer

 

 

 

GUARANTORS:

LEGACY RESERVES OPERATING LP

 

 

 

 

 

By:

Legacy Reserves Operating GP LLC, its general partner

 

By:

Legacy Reserves LP, its sole member

 

By:

Legacy Reserves GP, LLC, its general partner

 

 

 

 

By:

/s/ James Daniel Westcott

 

 

James Daniel Westcott

 

 

EVP and Chief Financial Officer

 

 

 

 

LEGACY RESERVES OPERATING GP LLC

 

 

 

 

 

By:

Legacy Reserves LP, its sole member

 

By:

Legacy Reserves GP, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ James Daniel Westcott

 

 

James Daniel Westcott

 

 

EVP and Chief Financial Officer

 

SIGNATURE PAGE

FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

LEGACY RESERVES SERVICES, INC.

 

 

 

 

 

By:

/s/ James Daniel Westcott

 

 

James Daniel Westcott

 

 

EVP and Chief Financial Officer

 

SIGNATURE PAGE

FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ Greg Smothers

 

Name: Greg Smothers

 

Title:    Director

 

SIGNATURE PAGE

FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

COMPASS BANK

 

 

 

 

 

 

 

By:

/s/ Kathleen J. Bowen

 

 

Name:

Kathleen J. Bowen

 

 

Title:

Senior Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ Jeffrey H. Rathkamp

 

 

Name:

Jeffrey H. Rathkamp

 

 

Title:

Managing Director

 

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

 

By:

/s/ Terry Donovan

 

 

Name:

Terry Donovan

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

By:

/s/ Don J. McKinnerney

 

 

Name:

Don J. McKinnerney

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Bruce E. Hernandez

 

 

Name:

Bruce E. Hernandez

 

 

Title:

Vice President

 

SIGNATURE PAGE

FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

KEYBANK N.A.

 

 

 

 

 

 

 

By:

/s/ Chulley Bogle

 

 

Name:

Chulley Bogle

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

WEST TEXAS NATIONAL BANK

 

 

 

 

 

 

 

By:

/s/ Chris L. Whigham

 

 

Name:

Chris L. Whigham

 

 

Title:

Senior Vice President

 

 

 

 

 

SOCIETE GENERALE

 

 

 

 

 

 

 

By:

/s/ David M. Bornstein

 

 

Name:

David M. Bornstein

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

UNION BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Alison White

 

 

Name:

Alison White

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

 

 

 

By:

/s/ Tom Byargeon

 

 

Name:

Tom Byargeon

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Sharada Manne

 

 

Name:

Sharada Manne

 

 

Title:

Managing Director

 

SIGNATURE PAGE

FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

 

 

 

By:

/s/ Lana Gifas

 

 

Name:

Lana Gifas

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Joselin Fernandes

 

 

Name:

Joselin Fernandes

 

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

BMO HARRIS FINANCING, INC.

 

 

 

 

 

 

 

By:

/s/ Gumaro Tijerina

 

 

Name:

Gumaro Tijerina

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Eamon Baqui

 

 

Name:

Eamon Baqui

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

 

By:

/s/ Vanessa Kurbatskiy

 

 

Name:

Vanessa Kurbatskiy

 

 

Title:

Vice President

 

SIGNATURE PAGE

FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

By:

/s/ Ryan K. Michael

 

 

Name:

Ryan K. Michael

 

 

Title:

Senior Vice President

 

 

 

 

 

IBERIABANK

 

 

 

 

By:

/s/ Jeff Dalton

 

 

Name:

Jeff Dalton

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

By:

/s/ David Morris

 

 

Name:

David Morris

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

SOVEREIGN BANK, N.A.

 

 

 

 

By:

/s/ David O’Driscoll

 

 

Name:

David O’Driscoll

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Mark Connelly

 

 

Name:

Mark Connelly

 

 

Title:

Vice President

 

 

 

 

 

 

 

TEXAS CAPITAL BANK, N.A.

 

 

 

 

By:

/s/ Frank K. Stowers

 

 

Name:

Frank K. Stowers

 

 

Title:

Senior Vice President

 

SIGNATURE PAGE

FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Annex I

 

ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS

 

Aggregate Maximum Credit Amounts

 

Name of Lender

 

Applicable Percentage

 

Maximum Credit Amount

 

Wells Fargo Bank, National Association

 

11.250000

%

$

112,500,000.00

 

Compass Bank

 

7.875000

%

$

78,750,000.00

 

UBS AG, Stamford Branch

 

7.875000

%

$

78,750,000.00

 

U.S. Bank National Association

 

7.875000

%

$

78,750,000.00

 

Bank of America, N.A.

 

7.875000

%

$

78,750,000.00

 

Royal Bank of Canada

 

7.875000

%

$

78,750,000.00

 

The Bank of Nova Scotia

 

5.375000

%

$

53,750,000.00

 

JPMorgan Chase Bank, N.A.

 

5.375000

%

$

53,750,000.00

 

Union Bank, N.A.

 

5.375000

%

$

53,750,000.00

 

KeyBank N.A.

 

5.375000

%

$

53,750,000.00

 

Barclays Bank PLC

 

4.625000

%

$

46,250,000.00

 

BMO Harris Financing, Inc.

 

4.625000

%

$

46,250,000.00

 

Citibank, N.A.

 

4.250000

%

$

42,500,000.00

 

Credit Agricole Corporate and Investment Bank

 

4.250000

%

$

42,500,000.00

 

Branch Banking and Trust Company

 

2.125000

%

$

21,250,000.00

 

Societe Generale

 

2.125000

%

$

21,250,000.00

 

IberiaBank

 

1.468750

%

$

14,687,500.00

 

Sovereign Bank, N.A.

 

1.468750

%

$

14,687,500.00

 

Texas Capital Bank, N.A.

 

1.468750

%

$

14,687,500.00

 

West Texas National Bank

 

1.468750

%

$

14,687,500.00

 

TOTAL

 

100.000000

%

$

1,000,000,000.00

 

 

ANNEX I

--------------------------------------------------------------------------------